J-S53026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    THEODORE LEGGETT                           :
                                               :
                       Appellant               :   No. 1471 EDA 2019

          Appeal from the Judgment of Sentence Entered April 29, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0010053-2017


BEFORE:      SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                                Filed: January 21, 2021

        Theodore Leggett appeals from the judgment of sentence entered in the

Court of Common Pleas of Philadelphia County.           After careful review, we

affirm.

        Following a two-day trial, a jury convicted Leggett of possession of a

firearm by a person prohibited.1 The court sentenced Leggett to a term of

imprisonment of 7½ to 15 years. Leggett filed a post-sentence motion, which

the court denied. He then filed this timely appeal. Both Leggett and the trial

court have complied with Pa.R.A.P. 1925.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 6105(a)(1).
J-S53026-20



      Leggett raises one issue for our review:     “Is the sentence imposed

unduly harsh and excessive under the circumstances of this case where the

lower court relied upon improper factors?” Appellant’s Brief, at 4.

      Prior to reaching the merits of this issue, we must first determine if

Leggett has properly preserved his claim for appellate review. Based upon

our review of Leggett’s Rule 1925(b) concise statement of errors complained

of on appeal and the issue raised in his appellate brief, we are constrained to

conclude that the issue raised on appeal has been waived.

      Our jurisprudence is clear and well-settled, and firmly establishes
      that: Rule 1925(b) sets out a simple bright-line rule, which
      obligates an appellant to file and serve a Rule 1925(b) statement,
      when so ordered; any issues not raised in a Rule 1925(b)
      statement will be deemed waived; the courts lack the authority to
      countenance deviations from the Rule’s terms; the Rule’s
      provisions are not subject to ad hoc exceptions or selective
      enforcement; appellants and their counsel are responsible for
      complying with the Rule’s requirements; Rule 1925 violations may
      be raised by the appellate court sua sponte, and the Rule applies
      notwithstanding an appellee’s request not to enforce it; and, if
      Rule 1925 is not clear as to what is required of an appellant, on-
      the-record actions taken by the appellant aimed at compliance
      may satisfy the Rule.

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).

      In his Rule 1925(b) statement, Leggett raises the following claim:

      The sentence imposed is greater than that necessary under the
      circumstances; confinement in a state correctional facility for the
      term imposed is not the least restrictive sentence necessary to
      effectuate the aims of Pennsylvania sentencing laws and is greater
      than that which would be consistent with protection of the public,
      the gravity of defendant’s conduct as it relates to the impact on
      the life of others in the community, and the rehabilitative needs
      of the defendant. The sentence imposed fails to take into account


                                     -2-
J-S53026-20


       all relevant mitigating factors. As implemented under the facts of
       the case[] sub judice, the sentence imposed is unduly harsh and
       excessive in light of appellant’s age, rehabilitative needs, and
       mental health conditions, including but not limited to, bi-polar
       disorder, schizophrenia, anxiety and depression, together with the
       fact that the firearm recovered in this matter was unloaded and
       the defendant was fully cooperative with police and did not engage
       in any violent behavior.

Pa.R.A.P. 1925(b) Statement, 2/22/20.            In his Rule 1925(a) opinion, the

Honorable Charles A. Ehrlich comprehensively addressed the claims raised in

Leggett’s Rule 1925(b) statement. See Trial Court Opinion, 5/26/20, at 3-8.

However, the issue raised in Leggett’s appellate brief is significantly different

from that raised in his Rule 1925(b) statement. In his brief, Leggett asserts

that the sentencing court erred in considering “improper factors.” Appellant’s

Brief, at 4. Leggett’s issue on appeal has nothing to do with his assertion that

the court failed to consider “all relevant mitigating factors,” including his

psychological disorders or his cooperation with police.            Rule 1925(b)

Statement, supra.2
____________________________________________


2 We note that Leggett’s Rule 2119(f) statement mirrors the “failure to
consider mitigating factors” language in his Rule 1925(b) statement, but, as
noted above, his issue on appeal raises a different issue—consideration of
“improper factors.” See Appellant’s Brief, at 4. Leggett’s summary of the
argument in his appellate brief addresses the “improper factors” issue as well,
rather than the issue raised in his appellate brief. See Appellant’s Brief, at
14-15. We note, too, that the sentencing court reviewed a presentence
investigation report (PSI) and mental health evaluation prior to sentencing
Leggett. See Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988)
(where court is in possession of PSI, we “presume that the sentencing judge
was aware of relevant information regarding the defendant’s character and
weighed those considerations along with mitigating statutory factors.”).
Further, Leggett acknowledges in his brief that the maximum term of



                                           -3-
J-S53026-20



       Because Leggett has failed to preserve his issue on appeal by including

it in his Rule 1925(b) statement, we do not reach the merits of his claim.

Pa.R.A.P. 1925(b)(4)(vii); see Commonwealth v. Lagenella, 17 A.3d 1257,

1265 (Pa. Super. 2011) (citing Commonwealth v. Castillo, 888 A.2d 775,

780 (Pa. 2005)). We, therefore, affirm his judgment of sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/21




____________________________________________


incarceration for this offense is 20 years of imprisonment, 18 Pa.C.S.A. §
1103(1), and his sentence of not less than 7½ years, nor more than 15 years,
is a legal sentence, and is below the standard range of the applicable
sentencing guidelines. Appellant’s Brief, at 20-21. See 204 Pa. Code §
303.16. Accordingly, even had Leggett properly preserved his challenge, no
relief would be due.

                                           -4-